SAWYER, C. J.
Section 24 of the act to create a board of supervisors, as amended 1866 (Stats. 1866, p. 836), provides that, “No person shall sue a county in any case, or for any demand unless he or she shall first present his or her claim or demand to the board of supervisors for allowance,” and further “That no account or claim against a county, nor any part thereof shall be allowed by the board unless such claim, itemized and properly verified, be presented,” etc. The presentation of a claim duly verified is an essential prerequisite to the maintenance of an action, and unless this fact appears in the complaint, the complaint fails to state a cause of action against a county. In the present case no such averment is found, and the demurrer was properly sustained on that ground.
Judgment affirmed, and the remittitur directed to issue forthwith.
We concur: Rhodes, J.; Sprague, J.; Crockett, J.